LOGO [g698731g76l05.jpg]

 

  

EXHIBIT 10.2

 

ANNUAL INCENTIVE PROGRAM

2014

The CVG 2014 Bonus Plan period will be one year, coinciding with the Company’s
fiscal year. The performance measures are exclusively financial in nature and
will include revenues, operating profit margin and return on average invested
capital (ROAIC).

Participants assigned to a specific Business Unit will have a mix of
consolidated and line of business metrics that promotes high level collaboration
and divisional “line of sight” performance. Corporate participants will have
consolidated metrics.

2014 Bonus Plan Metrics and Weighting

 

     Net Sales     Operating Profit
Margin     ROAIC     TOTAL      Corporate     Business
Unit     Corporate     Business
Unit     All    

Corporate Participants

     20 %        60 %        20 %      100 % 

Business Unit Executives

       15 %      60 %      10 %      15 %      100 % 

Business Unit Associates

       15 %      30 %      40 %      15 %      100 % 



--------------------------------------------------------------------------------

LOGO [g698731g76l05.jpg]

 

  

EXHIBIT 10.2

 

ANNUAL INCENTIVE PROGRAM

2014

 

2014 Bonus Plan Performance Payouts

(See Addendum for Corporate or Business Unit Performance Targets)

 

Below Threshold

 

Threshold Performance

 

Target Performance (Plan)

 

Superior/Maximum Performance

  

No Payout

 

25% Payout

 

100% Payout

 

200% Payout

Payouts for results between the threshold and target levels of performance and
between the target and maximum levels of performance will be determined using
straight line interpolation.

Participation

New hires will be eligible to participate in the first year of employment with
the first year’s incentive pro-rated based on the number of complete calendar
months worked in the plan year, unless otherwise indicated at hire.

Plan Payout Approach

Awards under the 2014 Bonus Plan shall be paid as wages as a separate line item,
or via separate check through the normal payroll process. All awards paid under
the 2014 Bonus Plan shall be subject to applicable tax withholding requirements.
Participants must be actively employed on the date of payout to be eligible for
an award payment. Participants who are terminated for any reason prior to the



--------------------------------------------------------------------------------

LOGO [g698731g76l05.jpg]

 

  

EXHIBIT 10.2

 

ANNUAL INCENTIVE PROGRAM

2014

 

payout date will forfeit their calculated award. The disposition of individual
questions, disputes or exceptions will be determined by the Chief Financial
Officer. Any inquiry or dispute regarding the Program, or payments under the
2014 Bonus Plan, must be directed in writing to the Chief Human Resources
Officer.

Administration

The 2014 Bonus Plan will be administered by the Compensation Committee of the
Board of Directors, with support from the Chief Human Resources Officer and the
Chief Financial Officer of Commercial Vehicle Group, Inc. The Compensation
Committee has the right to review, modify and approve the calculation of the
performance goals in the 2014 Bonus Plan for the sole purpose of ensuring that
the incentive payments are calculated with the same intentions in which the
targets have been set for the current year, including making adjustments to
eliminate the effects of restructuring and other (income) expense, including
mark to market gains or losses, on early extinguishment of debt or other
extraordinary events not foreseen at the time the 2014 Bonus Plan was
established. In addition, the Compensation Committee has the discretion to
increase or decrease the payouts based on significant differences in individual
performance of each of the executive officers. The existence of a plan does not
guarantee a payment under the Program and CVG reserves the right to amend or
eliminate the Program at any time.

Participation in the Program is not a guarantee of the right to participate in
the Program indefinitely. Participants must continue to satisfy the requirements
of the Program in order to participate. Participants shall also be subject to
all applicable conduct and performance standards including, without limitation,
the Company’s Code of Ethics, at all times while performing transactions for
which



--------------------------------------------------------------------------------

LOGO [g698731g76l05.jpg]

 

  

EXHIBIT 10.2

 

ANNUAL INCENTIVE PROGRAM

2014

 

awards are payable hereunder. The Chief Executive Officer may cancel an award
related to, or in recognition of, a particular transaction if the Company
discovers that the Participant to whom the award is owed has violated any of the
above conditions. If the Company discovers such a violation after it has paid an
award, the Company reserves the right to pursue any means allowed by law to
recover the amount of such an award.

Payments will be calculated under the Program utilizing the published metrics.
Calculated payments will be presented to the Compensation Committee for review
and approval prior to payment.

The Program, participation hereunder, and/or receipt of an award shall neither
create nor constitute a contract of employment. Neither the Program nor
participation hereunder shall guarantee future employment for any period of
time. Participants remain employees at will, and either the Company or a
Participant may terminate the Participant’s employment at any time for any
reason.